Detailed Action
This is the final office action for US application number 14/476,350. Claims are evaluated as filed on June 18, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed June 18, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Mozeleski, Chataigner, and Niemiec teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that the channel 350 of Mozeleski would not be coupled to any insertion device (Remarks p. 8), Examiner notes that such has not been asserted. Instead, as detailed in the rejections below, Chataigner teaches a threaded bore that couples to a guide of an anchor insertion device.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 1-7, the specification appears to lack proper antecedent basis for a first bore of claim 1 line 20 that is in addition to the a first bore of claim 1 line 12. That is, claim 1 line 12 provides “inserting the first fastening element into a first bore” and claim 1 line 20 provides “prior to inserting the first fastening element into a first bore”; however, there appears to be no disclosure of inserting the first fastening element into a first bore and a first bore. Thus, the specification fails to provide proper antecedent basis for a first bore of claim 1 line 20 that is in addition to the a first bore of claim 1 line 12. Examiner suggests amending claim 1 line 20 as “[[a]]the first bore”.
As to claims 21 and 22, the specification appears to lack proper antecedent basis for a first bore of claim 21 line 22 that is in addition to the a first bore of claim 21 line 9. That is, claim 21 line 9 provides “inserting the first fastening element into a first bore” and claim 21 line 22 provides “prior to inserting the first fastening element into a first bore”; however, there appears to be no disclosure of inserting the first fastening element into a first bore and a first bore. Thus, the specification fails to provide proper antecedent basis for a first bore of claim 21 line 22 that is in addition to the a first bore of claim 21 line 9. Examiner suggests amending claim 21 line 22 as “[[a]]the first bore”.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a first bore of claim 1 line 20 that is in addition to the a first bore of claim 1 line 12 and a first bore of claim 21 line 22 that is in addition to the a first bore of claim 21 line 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 and 21 is/are objected to because of the following informalities:
Claim 1 line 20 should read “wherein, prior to inserting the first fastening element into the first bore,”.  
Claim 21 line 22 should read “wherein, prior to inserting the first fastening element into the first bore,”.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7, 21, and 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to claims 1-7, the a first bore of claim 1 line 20 that is in addition to the a first bore of claim 1 line 12 appears to be new matter. That is, claim 1 line 12 provides “inserting the first fastening element into a first bore” and claim 1 line 20 provides “prior the first bore”.
As to claims 21 and 22, the a first bore of claim 21 line 22 that is in addition to the a first bore of claim 21 line 9 appears to be new matter. That is, claim 21 line 9 provides “inserting the first fastening element into a first bore” and claim 21 line 22 provides “prior to inserting the first fastening element into a first bore”; however, there appears to be no disclosure of inserting the first fastening element into a first bore and a first bore. Thus, the a first bore of claim 21 line 22 that is in addition to the a first bore of claim 21 line 9 constitutes new matter. Examiner suggests amending claim 21 line 22 as “[[a]]the first bore”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-7, 21, and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to a first bore of line 20 that is in addition to the a first bore of line 12. That is, line 12 provides “inserting the first fastening element into a first bore” and line 20 provides “prior to inserting the first fastening element into a first bore”; however, it is unclear how one would reasonably insert the first fastening element into a first bore yet perform a different action prior to inserting the same fastening element in a different bore. Examiner is interpreting this as referring to, and suggests amending as, line 20 as “[[a]]the first bore”.
Claim(s) 1 is/are unclear with regards to the positively recited method step of “attaching the anchor insertion device to the intervertebral spacer by inserting the extension into the first channel and threading the second extension with the threaded bore” in lines 20-22 and how such can be performed with a functionally recited instrument. That is, as provided in line 17, the anchor insertion device is functionally recited, as are its extension and second extension in lines 17 and 18 respectively. It is unclear if Applicant intends for the anchor insertion device to be a positively recited structure or if lines 20-22 are intended as a functional capability instead of the positively recited step. Examiner is interpreting this as referring to a positively recited anchor insertion device and suggests amending to clarify, e.g. by amending lines 17-18 such that the anchor insertion device is positively recited or amending lines 20-22 to be functional limitations.
Claim(s) 21 is/are unclear with regards to the a first bore of line 22 that is in addition to the a first bore of line 9. That is, line 9 provides “inserting the first fastening element into a first bore” and line 22 provides “prior to inserting the first fastening element into a first bore”; however, is unclear how one would reasonably insert the first the first bore”.
Claim(s) 21 is/are unclear with regards to the positively recited method step of “attaching the anchor insertion device to the intervertebral spacer by inserting the extension into the first channel and threading the second extension with the threaded bore” in lines 22-22 and how such can be performed with a functionally recited instrument. That is, as provided in line 19, the anchor insertion device is functionally recited, as are its extension and second extension in lines 19 and 20 respectively. It is unclear if Applicant intends for the anchor insertion device to be a positively recited structure or if lines 22-24 are intended as a functional capability instead of the positively recited step. Examiner is interpreting this as referring to a positively recited anchor insertion device and suggests amending to clarify, e.g. by amending lines 19-20 such that the anchor insertion device is positively recited or amending lines 22-24 to be functional limitations.
Claim(s) 2-7 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mozeleski et al. (US 2016/0151171, hereinafter “Mozeleski”) in view of Chataigner et al. (US 2013/0226300, hereinafter “Chataigner”).
As to claims 1, 2, and 4-7, Mozeleski discloses a method of implanting an intervertebral spacer (100, abstract, ¶s 24 and 79), the method comprising: positioning an intervertebral spacer (100) within an intervertebral space defined by adjacent vertebral bodies (¶24), wherein the intervertebral spacer includes a spacer portion (200) and a plate portion (300), the plate portion and the spacer portion being coupled together (Fig. 1, ¶s 72 and 73), wherein the plate portion has a height (Fig. 6B) and the spacer portion has a height (Fig. 6B) and the height of the plate portion is substantially similar to the height of the spacer portion (in as much as Applicant’s device, Fig. 6B, ¶70), wherein the plate portion includes a plurality of bores (334s, 330, 340, Figs. 3 and 8), each of the plurality of bores being capable of receiving either a linear fastening element or a curvilinear fastening element (Figs. 1, 6A, and 6B); selecting a first fastening element (420, Figs. 1, 6A, and 6B, ¶74) from a group including linear fastening elements (420, Figs. 1, 6A, and 6B, ¶74) and curvilinear fastening elements (410, Figs. 1, 6A-7B, ¶s 24 and 74); and inserting the first fastening element into a first claim 2, Mozeleski discloses that the linear fastening element includes a screw (420, Figs. 1, 6A, and 6B, ¶74), and the method further includes rotatably inserting the screw into one of the adjacent vertebral bodies (Figs. 1, 6A, and 6B show that 420 is threaded, ¶s 24 and 74 disclose attachment to vertebra, i.e. the threaded fastener is rotatably inserted into the vertebra). As to claim 4, Mozeleski discloses selecting a second fastening element (410, Figs. 1 and 6A-7B, ¶74) from the group including linear fastening elements (420, ¶74) and curvilinear fastening elements (410, Figs. 1 and 6A-7B, ¶s 24 and 74); and inserting the second fastening element into a second bore of the plurality of bores (334, 330) such that the second fastening element is inserted into one claim 5, Mozeleski discloses the first and second fastening elements include linear and curvilinear fastening elements, respectively (as defined, Figs. 1, 6A, and 6B). As to claim 6, Mozeleski discloses preventing the curvilinear fastening element from rotating through the second bore (via the interaction of rib 416 with recesses 336, Figs. 3 and 8, ¶76). As to claim 7, Mozeleski discloses that the adjacent vertebral body that the linear fastening element is inserted into is different from the adjacent vertebral body that the curvilinear fastening element is inserted into (Figs. 1, 6A, and 6B, ¶s 24 and 74). 
Mozeleski is silent to wherein prior to inserting the first fastening element into the first bore, attaching the anchor insertion device to the intervertebral spacer by inserting an extension into the first channel and threading a second extension with the threaded bore.
Chataigner teaches a similar method of implanting an intervertebral spacer (Figs. 8A-9B, ¶84), the method comprising: positioning an intervertebral spacer (2) within an intervertebral space (abstract), wherein the intervertebral spacer includes a plurality of bores (shown in Figs. 1A and 1B holding curvilinear fastening elements 1s), selecting a first fastening element as curvilinear fastening elements (1s, Figs. 1A-1E); and inserting the first fastening element into a first bore of the plurality of bores (Figs. 1A, 1B, 8A-9B), wherein the intervertebral spacer includes a first channel (27) having an opening (Figs. 1A and 1B) disposed in an outer surface of the intervertebral spacer (Figs. 1A and 1B) and a threaded bore (26, ¶84) having an opening (Figs. 1A and 1B) disposed on a front surface of the intervertebral spacer (Figs. 1A and 1B), the channel is capable of  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the anchor insertion device and spacer as disclosed by Mozeleski by adding a guide surrounding the fastening element, a first channel, and a threaded bore as taught by Chataigner in order to guide fastening elements to the spacer (Chataigner ¶82, Mozeleski Fig. 13) where the device is sized and shaped to accommodate the fastening elements (Chataigner ¶82, Mozeleski Fig. 13) and secured to the spacer using the first channel and threaded bore (Chataigner ¶s 84 and 85). 


    PNG
    media_image1.png
    829
    924
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    1085
    media_image2.png
    Greyscale



claim 21, Mozeleski discloses a method of implanting an intervertebral spacer (100, abstract, ¶24), the method comprising: positioning an intervertebral spacer (100) within an intervertebral space defined by adjacent vertebral bodies (¶24), wherein the intervertebral spacer includes a plurality of bores (334s, 330, 340, Figs. 3 and 8), each of the plurality of bores being capable of receiving either a linear fastening element or a curvilinear fastening element (Figs. Figs, 1, 6A, and 6B); selecting a first fastening element (420, Figs, 1, 6A, and 6B, ¶74) from a group including linear fastening elements (420, Figs, 1, 6A, and 6B, ¶74) and curvilinear fastening elements (410, Figs. 1, 6A-7B, ¶s 24 and 74); and inserting the first fastening element into a first bore of the plurality of bores (334, 340, Figs, 1, 6A, and 6B) such that the first fastening element is inserted into one of the adjacent vertebral bodies to secure the intervertebral spacer within the intervertebral space (Figs, 1, 6A, and 6B, abstract, ¶24), wherein the intervertebral spacer includes a spacer portion (200) and a plate portion (300) coupled together (Fig. 1, ¶s 72 and 73), wherein the plate portion includes a first bore section (left portion of plate portion including the left 334 as shown in Fig. 8) and a second bore section (right portion of plate portion including the right 334 as shown in Fig. 8), wherein the first bore section is coupled to the spacer portion (Figs. 1, 6A, 6B, and 9) and the second bore section is integrally attached to the spacer portion (Figs. 1, 6A, 6B, and 9), and wherein the plate portion includes a first channel (see ‘Channel’ as labelled on the illustration of Figs. 6B and 8, Figs. 1, 3, 6A, 6B, 8, 9) having an opening (see illustration of Figs. 6B and 8, Figs. 1, 3, 6A, 6B, 8, 9) disposed in an outer surface of the plate portion (Figs. 1, 3, 6A, 6B, 8, 9), and a threaded bore (portion of 350 that is disclosed to be internally threaded in ¶79 to couple with threaded portion 510 of retention member 
Mozeleski is silent to wherein prior to inserting the first fastening element into the first bore, attaching the anchor insertion device to the intervertebral spacer by inserting an extension into the first channel and threading an second extension with the threaded bore.
Chataigner teaches a similar method of implanting an intervertebral spacer (Figs. 8A-9B, ¶84), the method comprising: positioning an intervertebral spacer (2) within an intervertebral space (abstract), wherein the intervertebral spacer includes a plurality of bores (shown in Figs. 1A and 1B holding curvilinear fastening elements 1s), selecting a first fastening element as curvilinear fastening elements (1s, Figs. 1A-1E); and inserting the first fastening element into a first bore of the plurality of bores (Figs. 1A, 1B, 8A-9B), wherein the intervertebral spacer includes a first channel (27) having an opening (Figs. 1A and 1B) disposed in an outer surface of the intervertebral spacer (Figs. 1A and 1B) and a threaded bore (26, ¶84) having an opening (Figs. 1A and 1B) disposed on a front surface of the intervertebral spacer (Figs. 1A and 1B), the channel is capable of receiving an extension (57) of an anchor insertion device (Figs. 8A-8C, ¶s 84 and 85) and the threaded bore is capable of threadably connecting to a second extension of the  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the anchor insertion device and spacer as disclosed by Mozeleski by adding a guide surrounding the fastening element, a first channel, and a threaded bore as taught by Chataigner in order to guide fastening elements to the spacer (Chataigner ¶82, Mozeleski Fig. 13) where the device is sized and shaped to accommodate the fastening elements (Chataigner ¶82, Mozeleski Fig. 13) and secured to the spacer using the first channel and threaded bore (Chataigner ¶s 84 and 85). 

As to claim 3, the combination of Mozeleski and Chataigner discloses the invention of claim 1 and that the curvilinear fastening element includes a vertebral anchor (Mozeleski 410, ¶s 24, 74, and 75), that curvilinear fastening element 410 is configured to engage a vertebra via translation without rotation of the bone blade 410 (Mozeleski ¶75) and that bone blade insertion tool 700 (Mozeleski Fig. 13) can deliver the bone blade 410 to the implantation site and apply a force to the curvilinear fastening 
The combination of Mozeleski and Chataigner is silent to the method further including hammering to apply the force to the vertebral anchor to force it into one of the adjacent vertebral bodies. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to choose to hammer the flat end of the insertion tool of the combination of Mozeleski and Chataigner, since applicant has not disclosed that such solves any stated problem or is anything more than one of numerous tool applications or configurations a person ordinary skill in the art would find obvious for the purpose of applying a force to the curvilinear fastening element to force the curvilinear fastening element through the intervertebral spacer and into the vertebra (Mozeleski ¶80, Fig. 13).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mozeleski and Chataigner in view of Niemiec et al. (US 2014/0228959, hereinafter “Niemiec”).
As to claim 22, the combination of Mozeleski and Chataigner discloses the invention of claim 21 wherein first bore section is coupled to the spacer portion (Figs. 1, 6A, 6B, and 9).
The combination of Mozeleski and Chataigner is silent to the first bore section being coupled to the spacer portion by a second fastening member extending through a recess in the spacer portion and a recess in the first bore section of the plate portion.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to replace the fastening members and recesses as disclosed by the combination of Mozeleski and Chataigner with the fastening members and recesses with threads as taught by Niemiec in order to couple/retain the plate portions to/with the spacer portion (Niemiec ¶49, Mozeleski ¶s 71 and 72) with a known alternative coupling mechanism.

    PNG
    media_image3.png
    632
    947
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R SIPP/Primary Examiner, Art Unit 3775